Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered on May 24, 1989, convicting defendant, upon a plea of guilty, of one count of manslaughter in the first degree and one count of manslaughter in the second degree and sentencing him to concurrent indefinite terms of imprisonment of 3 to 9 years for each count, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we *185perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Ross, J. P., Rosenberger, Asch and Kassal, JJ.